Citation Nr: 1120448	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  06-24 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for epistaxis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2000 to September 2004.
This matter comes before the Board of Veterans' Appeals (Board) from a November 2004 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the Veteran's appeal in September 2009.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for epistaxis can be adjudicated.  Specifically, it is determined that another VA examination and opinion is necessary for the reasons discussed below.  

When the Board last reviewed the case, it determined that additional VA examinations were necessary to determine the etiology of the Veteran's bilateral hearing loss and epistaxis, respectively.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board further noted that any opinions expressed must be accompanied by a complete rationale. 

Regarding the Veteran's claim of hearing loss, the Board noted that the September 2004 VA examiner diagnosed the Veteran with fluctuating hearing loss.  A September 2006 VA audiological treatment consultation diagnosed him with mild sensorineural hearing loss bilaterally.  The April 2007 VA examiner reported that the Veteran had some hearing loss in both ears, but stated that audiometric pure tone threshold testing proved unsuccessful, concluding that no specific diagnosis could be given based on the fluctuation of the hearing test results.  The examiner recommended an additional audiometric work-up as well as ENT and neurological evaluation.  The Board further noted that the October 2004 VA examination offered a positive nexus opinion etiologically linking the Veteran's claimed hearing loss to his period of military service.  However, the Board found the opinion to be problematic in that the examiner did not review the claims file in forming the opinion, but instead appeared to base the opinion solely upon the Veteran's reported history of trauma to his ear from an in-service motor vehicle accident.  Thus, the Board determined that another examination and opinion concerning the etiology of any bilateral hearing loss disorder was necessary.  

Regarding the Veteran's claim of epistaxis, the Board noted that the Veteran was diagnosed with recurrent epistaxis during the October 2004 VA examination, which occurred shortly after separation from service.  Further, it noted that the Veteran complained of recurrent epistaxis from considerable dust exposure since being stationed in Saudi Arabia during active duty.  The Board cited a March 2004 service treatment record which assessed environmental exposure irritation to sand.  However, as the record did not demonstrate any competent and credible evidence linking the current epistaxis disability to the Veteran's service, the Board determined that another VA examination and opinion were necessary prior to adjudication.

Subsequent to the September 2009 remand, the Veteran underwent VA examination in December 2009 in order to determine the etiology of any hearing loss.  Upon examination and an extensive review of the record, the examiner opined that the Veteran's current bilateral hearing loss was not caused by or a result of his service.  In providing this finding, the examiner noted that the Veteran's service treatment records were negative for complaints of hearing loss and that there was no record of a separation physical examination.  Moreover, the examiner indicated that that July 2004 service treatment records note that the Veteran did not have any hearing problems, as the last examination demonstrated "hearing within normal limits."  Further, the examiner noted a post-service October 2004 audiological examination which showed borderline normal hearing bilaterally, as hearing loss was only noted at 8000Hz in both ears.  Based upon the aforementioned evidence, the examiner opined that the Veteran's current bilateral hearing loss (if any) was not incurred during service.  

The Board finds this opinion to be inadequate.  Although the examiner cited the lack of in-service evidence of hearing loss and October 2004 (post-service) evidence of only minimal (noncompensable) hearing loss, the examiner did not adequately explain why these facts suggested that his current hearing loss was unrelated to in-service noise exposure.  Significantly, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  As the opinion obtained in this case is not adequate, a new medical examination is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Subsequent to the September 2009 remand, the Veteran also underwent VA examination in December 2009 in order to determine the etiology of his current epistaxis.  Upon examination and review of the Veteran's claims file, the examiner did not specify whether there was a diagnosis, indicating "not applicable" in the diagnosis section of the examination report.  The examiner further noted that he could not confirm the extent of the Veteran's epistaxis other than by the statements made by the Veteran during the examination.  The examiner opined, "if this is as he claims it all to be, I find it less likely as not to be connected with military service."  

The Board finds this opinion to be inadequate, as the examiner failed to provide any rationale as to why the Veteran's epistaxis is not related to his service.  Accordingly, a new medical examination is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall, 11 Vet. App. at 268.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination(s) to determine the current nature and likely etiology of any bilateral hearing loss, as well as any epistaxis condition(s) which may be present.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records and post-service treatment records, including VA examination reports.

Based on the examination(s) and review of the record, the examiner should answer the following questions: 

Is it at least as likely as not (50 percent probability or greater) that any currently demonstrated hearing disability is causally related to the Veteran's active duty service, to include noise exposure?  

Is it at least as likely as not (50 percent probability or greater) that any currently demonstrated epistaxis disability is causally related to the Veteran's active duty service? 

In providing these opinions, the examiner(s) should specifically consider the Veteran's competent lay reports of service incurrence and continuity of symptomatology.

A rationale for all opinions expressed must be provided.  

2.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


